Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Currently there are no recognized generic claims to the following patentably distinct species:
Species I, Figs. 1-21: Figs. 1-21 disclose a first embodiment. 
Species II, Fig. 22: Fig. 22 discloses a second embodiment. FIG. 22 shows an example discrete transistor device 2200 with a single transistor 2201. This example is created by processing that includes forming a source contact structure 160 under the trench 114 to allow bottom side connection to the source region 110. The finished device 2200 thus provides external electrical connection for the source region 110 and the body contact 140 through the bottom of the device, as well as top side connections for the gate electrode structures 132 and the drain regions 112. The example of FIG. 22 is fabricated using an aligned process with LOCOS oxide structures 111. In one example fabrication process flow, the device 2200 is fabricated beginning with a substrate as described above, followed by thermal oxidation or oxide deposition to form the oxide layer 181, and implantation of the n-ldd region 116. A nitride hard mask 182 is deposited and etched, and LOCOS oxide 111 is formed through oxidation of unmasked portions of the substrate. In this example, the oxide is dry etched in the prospective trench region using the nitride as an etch mask, and the gate oxide is formed in the bottom of the trench. Polysilicon or other gate electrode material is then deposited in the 110 and the body region 108. The processing further includes PMD dielectric deposition (material 154), and the source contact opening is masked and etched through the dielectric material 154 and then through the substrate material to form a contact opening that extends to the buried layer 106. A P+ body contact region 140 is then implanted through the source contact opening, and the dielectric oxide layer 154 is etched to form drain contact openings. The drain regions 112 are then implanted with n-type dopants (e.g., phosphorus), and the source and drain contacts are silicided to form the silicide contacts 180. Thereafter, the first metallization structure 160 is deposited and the wafer is planarized, followed by formation of one or more upper metallization layers, including the illustrated first metal dielectric layer 158 and the corresponding metal contact features 162 as shown in FIG. 22.
Species III, Fig. 23: Fig. 23 discloses a third embodiment.  FIG. 23 shows another example stand-alone, discrete drain extended transistor semiconductor device 2300 with a trench gate drain extended transistor 2301 made with an aligned process. In one example, the device 2300 is fabricated by implanting the n-ldd region 116 into the top of a semiconductor substrate. In this example, an oxide or nitride hard mask is then used with an etch process to form the trench 114. The gate oxide structure 130 is then formed in the bottom of the trench, and the gate electrode 132 (e.g., polysilicon) is deposited in the trench. The wafer is then planarized, and the top surface of the gate electrode material is silicided. In other examples, the gate silicide can be formed during later processing steps. An oxide formation process is then performed, such as a thermal gate re-oxidation, which forms the PMD oxide layer 154, and a patterned etch process is performed to etched through the oxide layer 154 and the gate structure layers 130 and 132 to expose a portion of the substrate at the bottom of the trench in the prospective source region. An implantation process is then performed to implant p-type dopants (e.g., boron) to form the body region 108, and another implantation is performed to implant n-type dopants (e.g., phosphorus) to form the source region 110. The processing in this example further includes another ILD dielectric deposition and etch to form oxide along the inner sidewalls of the patterned gate structures 130, 132, and a patterned etch process is performed to extend the source contact opening through the implanted source regions 110 and the body region 108, to expose an upper portion of the buried layer 106. An implantation process is then performed to implant n-type dopants (e.g., phosphorus) into the exposed portion of the buried layer 106 to form the body contact region 140, followed by silicide processing to form silicide for the drain and source contacts. Tungsten or other aluminum is then deposited and etched to form separate source, drain and gate contacts, followed by die simulation and packaging to provide the discrete drain extended transistor device 2300 of FIG. 23.
Species IV, Fig. 24: Fig. 24 discloses a fourth embodiment. FIG. 24 shows another example integrated circuit device 2400 with another drain extended transistor 2401 including a recessed gate made with an aligned process. The 2400 in one example is fabricated using a process flow and sequence similar to that used to fabricate the stand-alone discrete device of FIG. 23, except that the recessed source contact etch extends only to the body region 108, and the body contact region 140 is implanted into the body region 108 to provide an upper source contact as shown in FIG. 24.
Species V, Fig. 25: Fig. 25 discloses a fifth embodiment.  FIG. 25 shows another example stand-alone discrete device 2500 with a drain extended transistor 2501 that includes a recessed gate. The device 2500 is fabricated in one example by implanting the n-ldd region 116 into the top of a semiconductor substrate, forming and patterning an oxide or nitride hard mask, and performing an etch process to form the trench 114. The gate oxide structure 130 is then formed in the bottom of the trench, and the gate electrode material 132 (e.g., polysilicon) is deposited in the trench. A dry etch process is then used to remove deposited polysilicon using the nitride hard mask, to leave and exposed upper surface of the polysilicon approximately level with the top side 103 of the substrate. The top surface of the gate electrode material can be silicided at this point, or the gate silicide can be formed during later processing steps. An oxide formation process is then performed, such as a thermal gate re-oxidation, which forms the PMD oxide layer 154. A nitride material is then deposited in the trench, and a central opening is etched through the deposited nitride to expose the re-oxidized material above the trench, leaving nitride spacers 2502 along the lateral sides above the trench 114. A dry polysilicon etch process is then performed using the nitride spacers 2502 to form a self-aligned opening through the gate material layers 132 and 130. Further processing includes implantation of the p-type body region 108 and the n-type source region 110, 2504 and spacer etching through the deposited material 2504 in order to form a narrower opening above the implanted source region 110 at the bottom of the trench 114. The processing further includes a recessed contact etch through the exposed portions of the source region 110, the body region 108, and extending to expose an upper portion of the buried layer 106. An implantation process is then performed to implant p-type dopants into the layer 106 to form the body contact region 140. A contact etch process is performed to etch through the PMD oxide material 158 above the prospective drain regions, followed by an implantation step to form the drain regions 112. Thereafter, a silicide process is performed that forms the silicide for the drain and source contacts. Tungsten or other aluminum is then deposited and etched to form separate source, drain and gate contacts, followed by die simulation and packaging to provide the discrete drain extended transistor device 2500 in FIG. 25.
Species VI, Fig. 26: Fig. 26 discloses a sixth embodiment. FIG. 26 illustrates another example integrated circuit device 2600 that includes another drain extended transistor 2601 with a recessed gate. The device 2600 in one example is fabricated using a process flow and sequence similar to the self-aligned process used to fabricate the stand-alone discrete device of FIG. 25, except that the recessed source contact etch extends only to the body region 108, and the body contact region 140 is implanted into the body region 108 to provide an upper source contact as shown in FIG. 26.
Species VII, Fig. 27: Fig. 27 discloses a seventh embodiment. FIG. 27 shows another example integrated circuit device 2700 with a drain extended transistor 2701 that includes a trench gate. In this example, the device 2700 is similar in 100 illustrated and described above in connection with FIGS. 1-4. However, the implanted n-1dd regions 116 in the example of FIG. 27 do not extend laterally under the source regions 110. 
Species VIII, Fig. 28: Fig. 28 discloses a eight embodiment.  FIG. 28 illustrates another example stand-alone, discrete device 2800 with a recessed gate drain extended transistor 2801. The device 2800 is similar in most respects to the integrated device 2700 of FIG. 27, except that the source contact 160 extends downward into the p-body region 108, and a bottom source contact 160 is provided, along with a top side drain contact 160.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no recognized generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2813